Filed 7/13/22 P. v. McDaniel CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
            Plaintiff and Respondent,
                                                                  A162696
 v.
 ERICK DASEAN McDANIEL,
                                                                 (Contra Costa County Super. Ct.
            Defendant and Appellant.
                                                                 No. 5-110701-0)



                          MEMORANDUM OPINION1
      Erick Dasean McDaniel appeals from the trial court’s
postjudgment order denying his petition for resentencing under
Penal Code section 1170.95.2 McDaniel argues, and the People
concede, that the merits of his petition must be reconsidered
under recent ameliorative changes to section 1170.95. We agree
and reverse, remanding to the trial court for further proceedings.

      In 2011, McDaniel was charged with one count of murder
(§ 187, subd. (a)). Firearm use enhancements were also alleged.
Pursuant to a negotiated disposition, he pled no contest to


      We resolve this appeal by a memorandum opinion
        1

pursuant to California Standards of Judicial Administration,
standard 8.1.

        2   Undesignated statutory references are to the Penal Code.
                                                1
voluntary manslaughter (§ 192, subd. (a)), admitted an allegation
that he personally used a firearm (§ 12022.5, subd. (a)), and was
sentenced to 15 years in prison. Almost nine years later, after
section 1170.95 was enacted, he filed a petition for resentencing,
asserting that he pled no contest to manslaughter in lieu of
proceeding to trial on a murder charge that could be prosecuted
under a felony murder theory. The trial court appointed counsel
for McDaniel but denied his petition on the ground that the
statute does not apply to convictions for voluntary manslaughter.

       At the time it was originally enacted (and at the time the
trial court denied McDaniel’s petition), section 1170.95 was
construed to apply only to defendants who were convicted of
murder. (Former § 1170.95, subd. (a), as enacted by Stats. 2018,
ch. 1015, § 4; People v. Porter (2022) 73 Cal.App.5th 644, 651
(Porter).) While McDaniel’s appeal was pending, the Legislature
amended section 1170.95, effective January 1, 2022, to clarify
that resentencing relief is also now available to certain persons
convicted of attempted murder or manslaughter. (Sen. Bill No.
775 (2021–2022 Reg. Sess.), Stats. 2021, ch. 551, §§ 1(a), 2;
Porter, supra, at pp. 651-652.)

       Although the amendment became effective after McDaniel’s
petition for resentencing was denied, the People concede that the
recent statutory changes are ameliorative and apply to nonfinal
judgments. They are correct. (Porter, supra, 73 Cal.App.5th at p.
652; People v. Montes (2021) 71 Cal.App.5th 1001, 1006-1007.)
Accordingly, we agree that McDaniel is entitled to have the trial
court reconsider his resentencing petition.

                          DISPOSITION

      The order denying McDaniel’s petition for resentencing is
reversed. The matter is remanded with instructions to reconsider
the merits of his petition pursuant to section 1170.95.



                                2
                                   ______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.



A162696




                               3